—In an action, inter alia, to recover damages for malicious prosecution, the defendant appeals from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated September 15, 2000, which denied his motion to vacate a judgment entered June 19, 2000, upon his default.
Ordered that the order is affirmed, with costs.
The Supreme Court properly exercised its discretion in denying the defendant’s motion to vacate a judgment entered on his default as the defendant failed to demonstrate both a reasonable excuse for the default and a meritorious defense (see, CPLR 5015 [a] [1]; Hecht v Bass Rest., 267 AD2d 279).
In light of this determination, the defendant’s remaining contention is academic. Ritter, J. P., Goldstein, Friedmann, Feuerstein and Crane, JJ., concur.